OFFICE OF THE ATTORNEY GENERAL     OF TEXAS
                   AUSTIN




,noy rardthe Oouety Attorneywmkwl togbthu
 the OUOS, aad p~obrbly ho wouldn't ha aM.tl.4
 to thir he.
Xononblo   A. A. Illller,m   2


         "Flea%e lot m% hW0 y0us eplulon cm th&E
    rtter a% to *other I ea entitled to a fee
    tmder the irot8 %-ted to you."
          We refer to Artiolr25, 26, 1.021and 1025, Vemm'r
&notated Code of Crimiml ?rOoedwe, without quoting the W,
wh$ohhavebeen oaa%truedbytheCoortin      the oaae ofVoge8 vu.
Sheppard, 67 8. U. ,(2d)856. We quote iMm the above uatiap-
ld C%KW a% follow%r

           "St is at caoe rppamnt that a purpwe of
     artiole lop5 vu to mpend to tha o811 of ut-
     lole 26 for oaalpennt1aoto thb omuty attomby
     r’0r thb aerviae8 pruerlbed by thb latter,stat-
     ute u 8 rubjeot fcm em&mnntlaa.         Wtwe 28
     little doubt that in na8lng that offioea, along
     vlth the dbtriot otttaruy, ea a bbmilolmy of
     the teea preeoolbed In otlole 1~25, the Leglr-
     lature had in -te        oaa-latbmthepro-
     vislon8 otthe 0therartSele ngudiagtho          oom-
     pbnsatiar of the oouuty bttomey in felmg trlale,
     and rhiob, in exprur tbna, 1-t         euoh ompener-
     t&m to 'fees allaved by law to dletrzot attorr-
     neyta.' Itla thue eeatbtthe,rlghtofthem-
     later to fees In aw~ea ol tolay oouviotlQ8, ae
     presoribed ln utiole lC25, depeude on whether
     suoh fees saw allowed to the dlstrlot attorney
     of the dlstriot rhioh embmoes Wllsm oounty.
     That said di%triot attorney ia not allowed %ald
     r008 A% plfslulpdiscloeed by the prov1s1aae of
     Artlole lC21# for the laet-nmned wtlcle providu,
     in aub8tanae. that a dletrlot sttbnrey, in a dir-
     trlot oompoeed of two or mom oouutlu,       oh11 re-
     oelve a per diem oompakutiah, depsading upaa h%cl
     lttemlmoe upon the %eecrianof the oeurt in the
     neoea%sry perfonnenos OS hi6 offiol,al    duty. This
     canapemotiondoe% not depad ~1 the number OS
     owea tried, or the result achieved, and exolude%
     all other ccmpensatianexcept hla w-1         salSPy.
          "In regard to compbnsatlfm far the omtg
     attorneg in habbae oorpus oaae%, the sltuatldn la
     materially the %ame as the other. Exoept artlole
     1025, there 1% no statute vhioh provtdes oompema-
     tlon for that offiaep In a habeas aorpm oh80 Zn-
Ionaruble A. A. Xiller, Page 3

     volting a felmg, and, u ve bsve neea, the
     8tatute memtiamd relator eroltmlvelyto aor-
     does for vhloh the dlrk?i6t Mtomey, if he,
     In8tesd o? the county rttormay, performed           them,
     would   be entItled to reorlre    the fees there
     provided.

          ~e~o~~dthotthevrltofmaadsn~
     be ?3ru80d."

          In v3.w of the above mentioned ate,tute, it le olur
that the Leglislaturehas nrde Lt the duty, and It i8 llkmlre
the right, of the 8ounty attorney to Mprestmt   the 8tate In Ike
dbtrm    caurt in the absaaoe 0r the itistrict attwa~.    ma
P;  t or the oolmty attorney in ewh in8taace to aoapamatfca
UDI P Articles
  fiti             26 aud 1025, 8upr@, depends on vhethea the fee8
are lllored to the diatriot      attorney of the distrlot        for the
aervioea performed, Sn the abSauoe of the BUetrict ltto a ne y ,
br the county attorney.  8Inoe Jmuary 1, 193636,the &atr%ot
attomaey8 f~ all judlold dirtrfotir 3a thin &at0 hve ka
OO!XpSn8Bt3& by the prpmant of &II8nnual Salary In twslve eqtml
mantbly insfalments,rathar thm by the allovanoa of fear.
(Article 38&r, Vemon~s Annotated Civil Statutes) The em-
pensaticm a? the various dlmttlat attorneys doer not depaa
cntthe nunbar of aasea trlsd, OP the results achieved, aad ox-
oludw all other oompens8tian exoept his &znUrl~eal.uy. b&me
diotwat   attorneys are no laqgsr     awsatab         PILa fee ba818,
but by the payment a? an mmual ealary, and the Leglslatamebu
mde no gravlalrm  far oompanaating the aouuty attonkey who aots
$n t&e abaenae a? the distrlcrtattorney by appropriatlmgto him
a pnrt o? th0 salary to be paid to the di8trict attorney, St
follows that the oounty 8ttOLtllegU'hO acta in the ab8encM of the
&rtpiot attomey ts not entitled to 0Ompeneatlca HOP the 8ewloo8
thus rendered. Thersiore, the above stated qusatlm is re8pe0C-
f'ullyzawmwed in the ne@Sve.
             Truat~that      the ?0~@alg        ?ullrmwlteve yma? inquiry,
we are
                                                   YOux% very truly
                                             AT-       -L        QP TXM




                 ATTORNEY GENERAL Or'TEXAS